Citation Nr: 1517535	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-18 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits at a full-time rate for the fall 2012 semester, August 27, 2012 through December 15, 2012.  


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 







INTRODUCTION

The Veteran had active service from July 1969 to March 1971.  

The Appellant is the Veteran's spouse.  Eligibility for DEA was granted in a June 2011 rating decision, effective July 6, 2006.  A December 2011 Certificate of Eligibility granted the Appellant 45 months of DEA benefits. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision letter of the Department of Veterans Affairs (VA) Education Service of the Regional Office (RO) in Muskogee, Oklahoma.

The issues of entitlement to an apportionment of the Veteran's disability benefits and entitlement to a waiver of an overpayment in DEA benefits for the spring 2013 term have been raised by the record in June 2012 and June 2013 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Appellant was initially enrolled in 12 semester hours for the fall 2012 term, August 27, 2012 through December 15, 2012.

2.  The Appellant reduced her course load to 6 semester hours for the fall 2012 term, effective September 12, 2012.

3.  At Cabrillo College, 12 semester hours constitutes full-time student status.  The Appellant was enrolled for less than 12 semester hours effective September 12, 2012.


CONCLUSION OF LAW

Full-time status for purposes of VA DEA benefits for the fall 2012 term, August 27, 2012 through December 15, 2012, is not met.  38 U.S.C.A. § 3680 (West 2014); 38 C.F.R. §§ 21.3131, 21.3132, 21.4270 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) (2014).  The Board notes that the notice and duty to assist provisions of the VCAA are extended to VA education claims.  See 38 C.F.R. §§ 21.1031-32 (2014). 

As will be explained below, under the circumstances of this case there is no legal basis upon which the claimed benefits may be awarded and the Appellant's claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534 (2002).  VA also has no further duty to assist the Appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid in substantiating her claim.  See 38 U.S.C.A. § 5103A (West 2014); Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003) (holding that "[w]here the facts averred by a claimant cannot conceivably result in any disposition of the appeal other than affirmance of the Board decision . . . [t]he failure to carry out . . . required development under those circumstances is nonprejudicial error").

Legal Criteria 

DEA assistance is paid in accordance with the monthly rates established in 38 C.F.R. § 21.3131.  38 C.F.R. § 21.3132 (2014).  The rate of education benefits that VA pays under Chapter 35 varies with the student's schedule of studies, in pertinent part, whether they are full time, three-quarter time, half time, more than one-quarter time, or less than one-quarter time.  38 C.F.R. § 21.3131 (2014).  

Payment of educational assistance or subsistence allowances to eligible persons pursuing a program of education or training in an educational institution under chapter 35 shall be paid only for the period of enrollment.  38 U.S.C.A. § 3680(a) (West 2014).  No amount shall be paid for any period when the eligible person is not pursuing the course in accordance with the regularly established policies and regulations of the educational institution.  Id. at (a)(1); 38 C.F.R. § 21.3132(d) (2014).   

However, payment may be made for an actual period of pursuit of one or more unit subjects pursued for a period shorter than the enrollment period at the educational institution if the eligible person withdraws because they are ordered to active duty or the Secretary finds there are mitigating circumstances.  38 U.S.C.A. § 3680(b) (West 2014); 38 C.F.R. § 21.3132(d)(1)(ii), (4) (2014).  In the first instance of withdrawal from a course or courses with respect to which the person has been paid assistance, mitigating circumstances shall be considered to exist with respect to courses totaling not more than 6 semester hours or the equivalent thereof.  Id.
Analysis 

The Appellant enrolled at Cabrillo College in 2012 to obtain her Bachelor of Arts degree.  In a VA Form 22-1998, received in February 2012, Cabrillo College certified that students enrolled in at least 12 semester hours were considered full-time status at that institution.  38 C.F.R. § 21.4270 (2014) (stating that full time is 14 semester hours or as certified by the institution and noting that when 12 hours is properly certified as full time, VA will measure 6 through 8 hours as half time.)

For the fall 2012 semester, which ran from August 27, 2012 to December 15, 2012, the Appellant initially enrolled for 12 semester hours.  On September 26, 2012, VA received a Notice of Change in Student Status from Cabrillo College indicating that, effective September 12, 2012, the Appellant had reduced her enrollment to 6 semester hours. 

In an October 2012 letter, the AOJ informed the Appellant that VA had been notified by her school that she had reduced her course load from 12 semester hours to 6 semester hours.  Therefore, VA had reduced her DEA benefits from the full-time rate of $957.00 to the half time rate of $476.00, effective October 1, 2012.  The letter also informed the Appellant that, because this was her first withdrawal, VA had excused her withdrawal from 6 semester hours.  Therefore, her payments would not be retroactively discounted from the beginning of the term and she would receive payment for those hours until October 1, 2012.  

In her January 2013 notice of disagreement, the Veteran indicated that she had been a student at Cabrillo College for the entire fall semester and therefore she was contesting the reduction in her DEA benefits. 

A March 2013 report of contact indicates that VA contacted Cabrillo College and confirmed that the Appellant had reduced her fall 2012 course load to 6 semester hours, effective September 12, 2012.  

The Appellant has not disputed that she reduced her semester hours.  Rather she has asserted that she attended classes the entire fall 2012 term and therefore her DEA benefits should not have been reduced.  While the Board acknowledges the Appellant's contention that she should be paid at the full-time rate, the law is dispositive and the claim must be denied.  Sabonis, 6 Vet. App. at 430.  

As indicated above, at Cabrillo College 12 semester hours of undergraduate studies constitutes full-time status (See VA Form 22-1998).  VA regulations dictate the monthly rate of educational assistance benefits under Chapter 35 are based upon the type of course and full-time, or variations of less than full-time student status.  See 38 C.F.R. § 21.3131(a) (2014).  For the fall 2012 semester, the Appellant reduced her studies from 12 semester hours, fulltime status, to 6 semester hours, half time status, effective September 12, 2012.  Thus, the Veteran did not meet the hour requirement to maintain full-time student status and is not entitled to the full-time monthly rate for the fall 2012 academic term.  38 C.F.R. § 21.4270 (2014).  


ORDER

Payment of DEA benefits at a full-time rate for the fall 2012 term, August 27, 2012 through December 15, 2012, is denied.


____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


